                        Case 1:16-cr-00177-RMB Document 56 Filed 09/01/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                  16 CR. 177 (RMB
                      -against
                                                                                  ORDE
     JEFFREY CASIANO
                                Defendant
     -------------------------------------------------------------

                      The supervised release hearing previously scheduled for Thursday, September 9, 2021 at
     12:00 PM is hereby rescheduled to 9:00 AM on the same date

                      In light of the continuing COVID-19 pandemic, the supervised release hearing is being
     held telephonically pursuant to the CARES Act and applicable implementing court procedures

                      Participants, members of the public and the press can use the following dial-in
     information


                      USA Toll-Free Number: (877) 336-1829
                      Access Code: 6265989
                      Security Code: 0177


     Dated: September 1, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                 ,

                                 .

                                      ,

                                       

                                           T

                                                K

                                                     X

                                                          X

                                                               .

                                                                          R

                                                                                     )

                                                                                              .

